Title: From George Washington to Jonathan Trumbull, Sr., 4 August 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp at Cambridge August 4th 1775

I am favoured [with] yours of the 31st July informing me that the new Levies were coming forward with all Expedition; As the Enemy has lain longer inactive than I expected I hope they will arrive in Time to give us their Assistance.
My Last Letter from the Honble Continental Congress recommends my procuring from the Colonies of Rode Island & Connecticut a Quantity of Tow Cloth for the Purpose of making Indian or Hunting Shirts for the Men, many of whom are very destitute [of] Cloathing, A Pattern is herewith sent you and I must request you to give the necessary Directions throughout your Government that all the Cloath of the above kind may be bought up for this Use & suitable Persons set to work to make it up, As soon as any Number is made worth the Conveyance you will please to direct them to be forwarded, It is designed as a Species of Uniform—both cheap & convenient.
We have had no Transactions of any Consequence in the Camp since my last, but what are in the public Papers, & are related with tolerable Accuracy.
I am now sir, in strict Confidence to Acquaint you that our Necessaties in the Articles of Powder, Lead & Flints are so great as to require an immediate Supply—I must earnestly intreat you will fall upon some Measures to forward to us every Ounce in the Province that can possibly be spared, It is not within the Propriety or Safety of such a Correspondence to say what I might upon the Subject. It is sufficient that the Cause loudly calls for the most strenuous Exertions of every Friend to his Country and does not admit of the least Delay. No Quantity however small is beneath Notice & should any arrive I beg it may be forwarded to us as fast as possible.
This Express having left his horse at Hartford is under a Necessity of going that way. I am Sir, with much Regard Your Most Obedt Humble Servt

Go: Washington

